                                 ____________________________________

    Case 2:16-cv-03620-JMV-JBC Document 93 Filed 01/28/20 Page 1 of 1 PageID: 1209


         GIBBONS :
                                                                                          Michael R McDonald


                                                                                          Gibbons P.C
                                                                                          One Gateway Center
                                                                                          Newark. NJ 07102-5310
                                                                                          Direct: 973-596-4527 Fax: 973-639-6295
                                                                                          mmcdonald@gibbonslaw.com




                                                          January 27, 2020


        VIA CM/ECF
        Honorable James B. Clark III, U.S.M.J.
        US. District Court for the District of New Jersey
        One Federal Square
        Newark, New Jersey 07102

                   Re:           Physicians Healthsoi,rce, Inc. v. Advanced Data Sys. hit ‘1, LLC, et a!.
                                 Docket No. 16-3620 (JMV) (JBC)

        Dear Judge Clark:

                 We represent Defendants Advanced Data Systems International, LLC and Advanced Data
        Systems Corporation in the above-referenced matter. Pursuant to the Court’s Order setting forth
        discovery deadlines [ECF No. 91], the parties have served interrogatories and document requests
        and have exchanged initial responses and objections to those written requests, including Plaintiff’s
        production of over 1200 pages of discovery. In accordance with Your Honor’s judicial preferences
        and L. Civ. R. 37.1, the parties have begun the meet-and-confer process regarding each side’s
        respective responses and objections. Because these discussions are ongoing, the parties
        respectfully request that the Court extend the deadline to submit a letter outlining unresolved issues
        i-elated to written discovery by sixty (60) days to March 31, 2020. This additional time will give
        the parties the opportunity to fully resolve any perceived deficiencies or related issues.

               If this request meets with your approval, we respectfully request that Your Honor “So
        Order” this letter and direct its entry. As always, thank you for your time and consideration.


                                                       Respectfully submitted,
SO ORDERED
                                                       s/ Michael R. McDonald
    s/James B. Ck’k
                                                       Michael R. McDonald
 James B. Clark, U.SMJ.
Date:          ç        ,-   /
                                                       s/ Matthew Nicholas Fiorovanti
               )
                    (   U7LJ
                                                       Matthew Nicholas Fiorovanti



        So Ordered:
                      Hon. James B. Clark, III, U.S.M.J.
        cc: All Counsel of Record (via ECF)


                                                                                             gibbonslawconi                        -
